Citation Nr: 1719381	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 15, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a nervous disorder.

3.  Entitlement to service connection for a back disability, claimed as back pain.

4.  Entitlement to service connection for degenerative arthritis.

5.  Entitlement to service connection for heart disease, claimed as chest pain.

6.  Entitlement to service connection for laryngitis.

7.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served in the Philippines Scouts from August 1946 to March 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board has expanded the Veteran's claims to encompass all acquired psychiatric disorders and back disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 15, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.

2.  For the period since December 15, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level VI hearing impairment in both ears.

3.  The Veteran has no current diagnosis of an acquired psychiatric disorder.

4.  The Veteran has no current diagnosis of a back disability. 

5.   The Veteran has no current diagnosis of degenerative arthritis. 

6.  The Veteran's heart disease is not related to military service.

7.  The Veteran's laryngitis is not related to military service.

8.  The evidence does not indicate that the Veteran's service-connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing loss in excess of 20 percent prior to December 15, 2016, and in excess of 30 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a nervous disorder, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a back disability, claimed as back pain, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for degenerative arthritis have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for service connection for heart disease, claimed as chest pain, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for service connection for laryngitis have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  

The Board notes that the Veteran's service treatment records are not of record.  A formal finding of unavailability was made in January 2012.  As the records are missing, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Rating: Bilateral Hearing Loss

In January 2015, the Veteran was granted service connection for bilateral hearing loss with a 20 percent rating.  In response to the rating decision, he asserted that he was entitled to a higher rating because of his severe hearing loss.  VA provided him with another audiological examination in December 2016 and granted him a 30 percent rating as of December 15, 2016, the date of the examination.  The Veteran continues to assert he is entitled to a higher rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86 (2016).  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

As an initial matter, the Board determines that a rating in excess of 20 percent is not warranted prior to December 15, 2016.  At a VA examination in January 2015, he reported difficulty understanding spoken words and phrases.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
65
70
75
65
LEFT
60
65
70
85
70

The audiologist determined that word discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores.  Therefore, this examination is inadequate for rating purposes.  In any event, even if they Board were to utilize Table VIA instead of Table VI, the Veteran exhibits Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.  Applying these results to Table VII, a 20 percent rating is for application.  

Next, based on the results from a VA examination in December 2016, the Veteran's disability rating was increased to 30 percent from the date of the examination.  After reviewing the evidence of record since that date, the Board determines that a rating in excess of 30 percent is not warranted.  At the examination, he continued to assert that he had difficulty understanding spoken words and phrases.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
60
65
70
85
70
LEFT
70
70
75
90
76

The audiologist again determined that word discrimination scores were not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores.  However, when utilizing Table VIA instead of Table VI, the Veteran exhibits Level VI hearing impairment in both ears.  Applying these results to Table VII, a 30 percent rating is for application.  

Therefore, based on the evidence of record, a 20 percent rating is warranted prior to December 15, 2016, and a 30 percent rating is warranted thereafter

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss disability according to the appropriate diagnostic code.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.


Service Connection

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, a back disability, degenerative arthritis, heart disease, and laryngitis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 


Acquired Psychiatric Disorder, Back Disability, and Degenerative Arthritis

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a nervous disorder.  He also claims entitlement to degenerative arthritis and a back disability, the latter of which was initially claimed as back pain.

Based on the evidence as detailed below, the Veteran's claims for service connection for an acquired psychiatric disorder, a back disability, and degenerative arthritis are denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to any of these claims.  Specifically, there is no evidence that the Veteran has ever been diagnosed with an acquired psychiatric disorder, a back disability, or degenerative arthritis.  Although the Veteran has asserted that he has these disabilities, he has submitted no evidence demonstrating that he currently has or has ever had these disabilities.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for an acquired psychiatric disorder, a back disability, and degenerative arthritis.  Even if the Board accepted the Veteran's statements asserting a link between these disabilities and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Service connection for an acquired psychiatric disorder, a back disability, and degenerative arthritis is not warranted.

Heart Disease and Laryngitis

The Veteran is claiming entitlement to service connection for heart disease, which was originally claimed as chest pain, as well as a laryngitis disability.  A May 2016 medical record indicates a diagnosis of uncontrolled hypertensive cardiovascular disease (HCVD).  Additionally, a November 2013 hospital record reveals a diagnosis of laryngitis.  Based on the evidence as detailed below, the Veteran's claims for service connection for heart disease and laryngitis are denied.

Initially, the Board concedes that the Veteran's service treatment records have been lost.  Therefore, the Board recognizes its heightened duty to assist the Veteran and explain its findings.  

However, the post-service evidence does not reflect symptoms related to heart disease and laryngitis for many years after the Veteran left service.  The post-service evidence does not reflect symptoms related to heart disease until August 2011, when he filed his claim for chest pain due to heart disease.  The first indication that he had laryngitis was when he filed his claim in February 2014.  Consequently, the record does not show an indication of these disabilities until more than 60 years after his discharge from service.  The Board finds that continuity is not established based on the clinical evidence of record.  

The Board also finds that the Veteran has not specifically asserted that he has suffered from heart disease and laryngitis since military service.  Instead, he only filed a claim for chest pain due to a heart condition in August 2013.  Although he asserts that his heart disease is due to military service, he never actually states that he has suffered from heart disease since military service.  Furthermore, he stated that his laryngitis may be due to his tuberculosis, which is not a service-connected disability.  However, as he only received his diagnosis of tuberculosis in December 2010, the Board infers that his laryngitis is a recent disorder.  The Board finds that continuity is not established based on the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  As noted above, there is no medical evidence from the Veteran indicating any kind of relationship between his claimed disabilities and service.  There is a 60 year gap between his military service and his claimed disabilities.  Additionally, the evidence presented by the Veteran does not include any medical opinions suggesting a relationship between his disabilities and his military service. 

Therefore, service connection for heart disease and laryngitis is not warranted.

When evaluating the Veteran's claims, the Board considered his statement that he was exposed to atomic radiation when he participated in the occupation of Japan after the atomic bombs were dropped.  A key requirement for a claim based on exposure to radiation requires that a veteran has a radiogenic disease.  See 38 C.F.R. § 3.311 (2016).  The list of diseases specific to radiation-exposed veterans contains 21 different types of cancer.  See 38 C.F.R. § 3.309(d) (2016).  In this case, the Veteran does not assert and his medical records do not indicate that he has or has ever had a radiogenic disease.  Therefore, he is not currently eligible to be considered for a claim based on the effects of atomic radiation.

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from nervous symptoms, back pain, and joint pain, he is not competent to provide a medical opinion diagnosing these disabilities.  Similarly, although he is competent to describe his symptoms and report his diagnoses of heart disease and laryngitis, he is not competent to provide a medical opinion linking those disabilities with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

With regards to the Veteran's credibility regarding a history of symptoms since service, the Board notes that although he has asserted that the disabilities are derived from service, he has not claimed a history of continued symptomatology since active service.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disabilities to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of missing service treatment records.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In July 2016, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected bilateral hearing loss.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

During the appeal period, the Veteran was service-connected for bilateral hearing loss (20 percent rating from August 6, 2013; 30 percent rating from December 15, 2016).  He was also service-connected for tinnitus (10 percent from August 6, 2013).  

As his combined schedular rating during the appeal period is 20 percent, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this instance, the RO chose not to refer the Veteran's TDIU claim for extraschedular consideration.  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  However, TDIU is also not warranted on this basis.

In his application for a TDIU, the Veteran stated that he can no longer work in a gainful occupation due to his disabilities incurred during active service, which include service-connected tinnitus and hearing loss.  The Board recognizes that he has also been diagnosed with uncontrolled hypertensive cardiovascular disease, laryngitis, and pulmonary tuberculosis.  As the Veteran is not service-connected for the above-listed conditions, the Board cannot take them into consideration when considering his TDIU claim.  

The Veteran's July 2016 TDIU application reflects that he was employed as a full-time farmer at least as far back to 2010.  In an August 2016 statement, he stated that he had been a farmer in the last 5 years.  However, due to his deteriorating condition, particularly his hearing loss, he has been prevented from working.

The Board places significant probative value on the opinions of the VA audiology examiners who conducted the January 2015 and December 2016 examinations.  The Veteran reported intermittent ringing that lasted for hours, usually at night.  When analyzing the Veteran's tinnitus, both examiners found that it did not impact his ordinary conditions of daily life, including his ability to work.  He has also not specifically alleged that his tinnitus disability prevents him from working.

With regards to the Veteran's bilateral hearing loss, the January 2015 examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work.  However, the examiner only described the impact as difficulty hearing words during conversations.  The December 2016 examiner also concluded that the Veteran's hearing loss impacted his daily life and ability to work.  However, similar to before, the examiner described the impact as difficulty understanding spoken words and phrases.  Additionally, he often asked what was said to be repeated.  There is no indication that this hearing loss considered alone or in tandem with his tinnitus would sufficiently inhibit his ability to work.

Although the Board recognizes that the Veteran's tinnitus and hearing loss disabilities may lead to some occupational impairment, there is no evidence to rebut the information provided by the VA examiners.  Specifically, while weighing the evidence of record, there is no indication that those disabilities would lead to a determination that it would be impossible for him to follow a substantially gainful occupation.  Instead, the Board finds that it is much more likely that his non-service connected disabilities, specifically his heart disease and pulmonary tuberculosis, are the disabilities that prevent him from obtaining and maintaining gainful employment.  

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disability renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Veteran's assertions of his inability to work during the appeal period, while competent, are nonetheless not credible.  He has presented no evidence detailing how his tinnitus and hearing loss disabilities prevent him from working.  Specifically, there is no lay or medical evidence demonstrating that his tinnitus and hearing loss significantly impacted his work as a farmer, especially to the point where he would be unable to work.  

Therefore, the Board finds that the weight of the competent evidence does not establish that the Veteran was unemployable due to his service connected left shoulder disability.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, including its heightened duty as a result of missing service treatment records.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating for bilateral hearing loss in excess of 20 percent prior to December 15, 2016, and in excess of 30 percent thereafter, is denied.

Service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and a nervous disorder, is denied.

Service connection for a back disability, claimed as back pain, is denied.

Service connection for degenerative arthritis is denied.

Service connection for heart disease, claimed as chest pain, is denied.

Service connection for laryngitis is denied.

Entitlement to a TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


